Case: 7:06-cr-00003-KKC-EBA Doc #: 283 Filed: 12/14/20 Page: 1 of 4 - Page ID#: 1420




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                      PIKEVILLE


  UNITED STATES OF AMERICA,                               CRIMINAL NO. 7:06-03-KKC
         Plaintiff,

  V.                                                         OPINION AND ORDER

  TEDDY RAY MANNS,
         Defendant.



                                            *** *** ***

          Defendant Teddy Ray Manns moved the Court for compassionate release pursuant to 18

  U.S.C. § 3582(c)(1)(A) (DE 275). The Court denied that motion by prior order (DE 280, Order.)

  Manns has now filed a letter (DE 282) in which he appears to present additional information

  regarding his motion for compassionate release. The Court has construed the letter as a motion to

  reconsider the Court’s prior denial.

       By verdict dated November 8, 2006, a jury found Manns guilty of 13 counts related to the

  distribution of oxycodone and marijuana (DE 130). By judgment dated March 27, 2007, the

  Court sentenced Mann to 276 months in prison (DE 156). Later, by order dated May 20, 2015

  (DE 261), the Court reduced Mann’s sentence to 240 months in accordance with Amendment

  782 to the United States Sentencing Guidelines. He is incarcerated at the Federal Medical Center

  in Lexington. His projected release date is February 12, 2023.

       Manns moves to modify his sentence under 18 U.S.C. § 3582(c)(1)(A), which provides for

  what is commonly referred to as “compassionate release.” He states that he has various health
Case: 7:06-cr-00003-KKC-EBA Doc #: 283 Filed: 12/14/20 Page: 2 of 4 - Page ID#: 1421




  conditions including an enlarged prostate and an infection of the blood. In his most recent letter

  to the Court, he mentions the number of inmates infected with COVID-19 at FMC-Lexington,

     Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), the Court could not

  grant a motion for compassionate release unless the director of the Bureau of Prisons (BOP) filed

  the motion. See 18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A)

  to allow the court to grant a motion for compassionate release filed by the defendant himself

  “after the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

  of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

  such a request by the warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C.A.

  § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec. 21, 2018). The Sixth Circuit has

  determined that the occurrence of one of the two events mentioned in the statute is a “mandatory

  condition” to the Court granting compassionate release. United States v. Alam, 960 F.3d 831, 833

  (6th Cir. 2020). If the government “properly invoke[s]” the condition, the Court must enforce it.

  Id. at 834. The government concedes that Manns has satisfied one of these two conditions.

  Accordingly, the Court has authority to consider his request for compassionate release.

     The compassionate release statute permits this Court to “reduce the term of imprisonment”

  and “impose a term of probation or supervised release with or without conditions that does not

  exceed the unserved portion of the original term of imprisonment.”                   18 U.S.C.A.

  § 3582(c)(1)(A). Under the applicable provision of Section 3582(c)(1)(A), however, the Court

  may grant this relief only if it finds that “extraordinary and compelling reasons warrant such a

  reduction,” and the “reduction is consistent with applicable policy statements issued by the

  Sentencing Commission.” 18 U.S.C.A. § 3582(c)(1)(A)(i).



                                                   2
Case: 7:06-cr-00003-KKC-EBA Doc #: 283 Filed: 12/14/20 Page: 3 of 4 - Page ID#: 1422




     The statute does not define “extraordinary and compelling.” The commentary to the policy

  statement by the Sentencing Commission applicable to Section 3582(c)(1)(A) provides some

  guidance, but the Sixth Circuit has determined it does not apply to “cases where an imprisoned

  person files a motion for compassionate release.” United States v. Jones, No. 20-3701, 2020 WL

  6817488, at *7 (6th Cir. Nov. 20, 2020). Thus, until the Sentencing Commission updates the

  policy statement to reflect that inmates may now file a compassionate-release motion on their

  own, district courts have “full discretion . . . to determine whether an ‘extraordinary and

  compelling’ reason justifies compassionate release when an imprisoned person files a

  § 3582(c)(1)(A) motion.” Id.

     The Court does not find that any of the health conditions mentioned by Manns in his motion

  or his letter constitute extraordinary and compelling circumstances warranting a sentence

  reduction. As to the presence of COVID-19 at the prison, the Court will assume that the presence

  of the disease in a prison setting presents extraordinary and compelling circumstances that would

  warrant a sentence reduction. The Court must still consider whether “the factors set forth in

  section 3553(a) to the extent that they are applicable” support the requested sentence reduction.

  18 U.S.C. § 3582(c)(1)(A); Jones, 2020 WL 6817488, at *6. These factors include:

         (1) the nature and circumstances of the offense and the history and characteristics
             of the defendant;

         (2) the need for the sentence imposed--
                (A) to reflect the seriousness of the offense, to promote respect for the
                    law, and to provide just punishment for the offense;
                (B) to afford adequate deterrence to criminal conduct;
                (C) to protect the public from further crimes of the defendant; and
                (D) to provide the defendant with needed educational or vocational
                    training, medical care, or other correctional treatment in the most
                    effective manner; [and]

         (3) the kinds of sentences available;
                                                  3
Case: 7:06-cr-00003-KKC-EBA Doc #: 283 Filed: 12/14/20 Page: 4 of 4 - Page ID#: 1423




  18 U.SC. § 3553(a)(1)-(3).

     The § 3553(a) factors also include, the “kinds of sentence and the sentencing range”

  established in the guidelines; “any pertinent policy statement” issued by the Sentencing

  Commission; “the need to avoid unwarranted sentence disparities among defendants with similar

  records who have been found guilty of similar conduct”; and “the need to provide restitution to

  any victims of the offense. § 3553(a)(4)-(7).

     The Court considered these factors extensively at Mann’s sentencing hearing. (DE 1726,

  Sentencing Tr.) This Court has reconsidered them for this motion. Manns was convicted of

  multiple serious drug offenses, involving the distribution of a large quantity of marijuana

  oxycodone in this state. The Court determined he was a leader or organizer of the drug-

  trafficking conspiracy. His presentence report reveals an extensive prior criminal history. The

  Court commends Mann for the measures he has taken to improve himself while in prison

  including enrolling in educational courses and skills training and, importantly, courses aimed at

  helping him make changes in his lifestyle that led to the sentence he now faces. Nevertheless,

  considering the § 3553(a) factors, for the reasons stated in this opinion and at the time of Mann’s

  sentencing, it is not appropriate to order Mann’s release at this time.

     Accordingly, the Court HEREBY ORDERS that Mann’s motion for reconsideration (DE

  282) is DENIED.

     Dated December 14, 2020




                                                    4
